      Case 1:19-cv-00249-LG-RHW Document 50 Filed 06/11/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CHAD BRYANT and BRANDI BRYANT                                      PLAINTIFFS

v.                                               CAUSE NO. 1:19CV249-LG-RHW

HOPE CREDIT UNION;
DOVENMUEHLE MORTGAGE, INC.; I-                                   DEFENDANTS
10 PROPERTIES LLC; SHAPIRO AND
BROWN, LLC; and JOHN DOES 1-10

                              FINAL JUDGMENT

      In accordance with the Order Granting Defendants’ Motions to Dismiss

Plaintiffs’ Third Amended Compliant,

      IT IS ORDERED AND ADJUDGED that Plaintiffs’ RESPA and FDCPA

actions against Hope Credit Union and Dovenmuehle Mortgage, Inc. are

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED AND ADJUDGED that the Court declines to

exercise supplemental jurisdiction over the remaining state law claims. Pursuant

to 28 U.S.C. § 1367(c)(3) the remaining state law claims are DISMISSED

WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 10th day of June, 2020.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
